DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed on 05/24/2022; after entry of this amendment, claims 1-31 are currently pending in this Application with claims 23-31 being withdrawn from further examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0162287 to Cai.

With respect to claim 1, Cai teaches a coated abrasive article comprising a backing onto which a make coat is applied and wherein the abrasive particles are, at least, partially embedded in the make coat, and the make coat is covered by a size coat and the size coat is covered by a supersize coat (Cai, Figure 1, [0062]-[0065] and [0072]). Cai teaches that a binder formulation is used to bind the abrasive particles into the abrasive article which is hardened by curing (Cai, [0056]); thus, the binder formulation is taken to read on the claimed “curable composition” especially in light of the fact that the binder formulation comprises polymerizable epoxy-acrylate resin (Cai, [0015]-[0055]); also, Cai teaches that one or more of ethylenically unsaturated components can be used in their binder formulation and discloses tetrahydrofurfuryl (meth)acrylate as an example of such (Cai, [0019]). Cai, additionally, discloses the use of a cationic initiator such as cationic photoinitiators (Cai, [0024]-[0030]). Moreover, Cai teaches the use of a hydroxyl-containing film-forming polymer which is a hydroxyl-terminated polyether (Cai, [0034]-[0036]) in the binder formulation. It is, additionally, noted that the disclosure of Cai on the use of tetrahydrofurfuryl (meth)acrylate in their polymerizable epoxy-acrylate resin (Cai, [0019]), is taken to render the newly added limitation of “acrylate copolymer” obvious because, by definition, a copolymer is a polymer of more than one monomer or unit, and when the binder formulation of Cai discloses not only tetrahydrofurfuryl (meth)acrylate but also polymerizable epoxy-acrylate resin, after curing, the formation of a “copolymer” is inevitable. Furthermore, tetrahydrofurfuryl (meth)acrylate include “acrylate” monomer. Cai teaches that a combination of the listed components in paragraph [0019] may be used; thus, not only the formation of a copolymer is inevitable, but also the reference renders it obvious to have added an acrylate copolymer, wherein the copolymer is formed of an acrylate such as tetrahydrofurfuryl (meth)acrylate and another of the components listed in paragraph [0019]. Cai teaches the use of one or more components having at least 3 (meth)acrylate groups (Cai, [0021]). Thus, again, Cai clearly renders the presence of “acrylate copolymer” in their binder formulation obvious. 
It is important to note that Cai’s disclosure is taken to render the claimed “polymerizable epoxy-acrylate resin” as recited in amended claim 1 obvious due to the fact that the reference discloses substantially similar, if not the same, components for their polymer/resin compared to the components of the claimed resin as claimed in not only claim 1 but also some of the dependent claims.
As for the claimed characteristics of “a complex viscosity at 25°C and 1Hz frequency of at least about 4500 Pa-s and a probe tack peak force of at least about 300 kPa”, Cai is taken to render said characteristics obvious motivated by the fact that said complex viscosity and probe tack peak force are claimed to be the attributes of the claimed curable composition; thus, considering the fact that Cai renders the components of the claimed polymerizable epoxy-acrylate resin or curable composition obvious, any claimed characteristics/properties claimed to be drawn from the claimed curable composition is expected to follow from the binder composition of Cai absence evidence proving the contrary. This is especially in light of the fact that similar compositions cannot have mutually exclusive characteristics.

With respect to claim 2, Cai is taken to render the claimed feature of the polymerizable epoxy acrylate resin composition having an “aligned mineral retention after coating of at least about 95%” obvious motivated by the fact that, as detailed out above, Cai teaches very similar components for their binder formulation or adhesion composition as that claimed for the polymerizable epoxy-acrylate resin as disclosed in the specification of the present Application under examination and claimed in further dependent claims. Considering the fact that substantially similar, if not the same, compounds or mixtures cannot have mutually exclusive characteristics, the claimed aligned mineral retention after coating of at least about 95% is expected to follow from the composition of Cai.

With respect to claim 3, Cai teaches a blend/mixtures of different monomers or components for their binder formulation which comprises one or more epoxies, tetrahydrofurfuyl (meth)acrylate as well as hydroxyl-terminated polyether (Cai, [0017]-[0019] and [0036]). Thus, Cai renders claim 3 obvious.

With respect to claim 4, Cai teaches the use of hydroxy-terminated polyethers (Cai, [0036]).

With respect to claim 5, Cai discloses the use of one or more photoinitiators (Cai, [0024]-[0025]).

With respect to claim 10, Cai teaches the use of cationic photoinitiators (Cai, [0024]-[0027]).

With respect to claim 11, Cai teaches that the abrasive grains comprise formed abrasive particles such that they can be formed in different shapes (Cai, [0056]-[0058]).

With respect to claim 12, Cai teaches and show the abrasive particles being embedded in the binder formulation (Cai, [0061]), and in one embodiment, Cai teaches that the abrasive particles are partially embedded into the binder formulation of the make coat (Cai, Figure 1).

With respect to claim 13, Cai teaches the use of their binder formulation in producing a coated abrasive article wherein the binder formulation is used in the make coat composition (Cai, [0013], [0060]-[0061]).

With respect to claim 14, Cai teaches that the coated abrasive article comprises not only a make coat on the backing, but a size coat and a supersize coating (Cai, Figure 1, [0060]-[0067]).

With respect to claim 15, Cai teaches that the size coat, which is applied onto the make coat, has two major surfaces, i.e. first and second major surfaces (Cai, Figure 1). It is noted that a mixture of abrasive grains in the binder formulation would result in what the reference refers to as an abrasive layer (Cai, [0059]-[0060]); therefore, abrasive layer is a combination of make coat having abrasive particles embedded therein. As evidenced from, at least, Figure 1 of Cai, the abrasive layer has two major surfaces, one surface is in contact with the backing, and another is in contact with the size coat (Cai, Figure 1). The major surface of the abrasive layer which is in contact with the size coat is taken to read on the claimed first major surface of the abrasive layer. The major surface of the size coat which is in contact with the abrasive layer is also taken to read on the claimed size coat second major surface.

With respect to claim 16, Cai clearly shows and teaches that substantially the entire abrasive layer first major surface is in direct contact with substantially the entire size coat second major surface (Cai, Figure 1).

With respect to claim 17, Cai teaches that the backing has two major surfaces, i.e. first and second major surfaces, and the backing first major surface is in direct contact with the abrasive layer second major surface (Cai, Figure 1).

With respect to claim 18, Cai teaches that substantially the entire backing first major surface is in direct contact with substantially the entire abrasive layer second major surface (Cai, Figure 1).

With respect to claim 19, Cai teaches that a supersize coat which has two major surfaces, i.e. first and second major surfaces, and Cai teaches that the supersize coat second major surface is in direct contact with the size coat first major surface (Cai, Figure 1).

With respect to claim 20, Cai discloses that substantially the entire supersize coat second major surface is in direct contact with substantially the entire size coat first major surface (Cai, Figure 1).

With respect to claim 21, Cai teaches a backing, onto which different coating layers are applied, and as shown and taught by Cai, the backing has two major surfaces, i.e. first and second major surfaces; Cai, also, teaches that the backing first major surface is in direct contact with the abrasive layer second major surface (Cai, Figure 1).

With respect to claim 22, Cai teaches that substantially the entire backing first major surface is in direct contact with substantially the entire abrasive layer second major surface (Cai, Figure 1).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant has argued that Cai discloses a binder composition, coated onto a backing, which comprises (i) polymeric precursors (acrylate monomers and epoxy monomers) that are curable to form the matrix polymer; and (ii) amphiphilic copolymer mixed with the polymeric matrix (see Remarks, page 9). Applicant has, then, argued that the polymeric precursor (which may be precursors of epoxy, acrylic resin, phenolic resin, or a combination thereof) is relatively low molecular weight monomer components, and as such a person having ordinary skill in the art would recognize as being in a low-viscosity liquid state at the time the abrasive particles are applied (see Remarks, page 9). Applicant has continued to argue that Cai, in page 9 Tables 1 and 2, shows that the amphiphilic copolymer is present in an amount of only 2.91 wt% in the make coat and 3 wt% in the size coat (see Remarks, page 9). Applicant has, further, continued to argue that although amphiphilic block copolymer may be understood to increase the viscosity of the binder composition somewhat, any such viscosity increase would be relatively small given the low weight percentages present (see Remarks, page 10). Applicant has, also, argued that the claimed viscosity and peak force are related to the presence and sufficient content of acrylate copolymer (i.e. material that is already polymerized) in the polymerizable epoxy-acrylate resin composition along with its uncured epoxy components, and referred to their Examples and Comparative Example C (see Remarks, page 10). 
The examiner, respectfully, submits that the original disclosure does not disclose what factors, components, and/or concentrations affect the complex viscosity. Applicant’s argument appears to argue that the monomers used in the polymeric binder of Cai cannot achieve the claimed complex viscosity; however, Cai discloses some of the very same components present in the claimed curable composition, namely polymerizable epoxy-acrylate, one or more epoxies, tetrahydrofurfuryl (meth)acrylate which may be combined with other (meth)acrylates (Cai, [0019], [0021]), hydroxyl-terminated polyethers, and cationic photoinitiators. Thus, in light of the fact that the original disclosure of the present Application under examination is silent as to the effect, if any, of the concentration of the claimed components, the reference is seen to render the complex viscosity obvious in light of the fact that the reference discloses the same components as claimed for the claimed curable composition. Substantially similar compositions cannot have mutually exclusive characteristics. 
Applicant’s argument with respect to the Examples and Comparative Example C providing evidence on the effect of the concentration of acrylate copolymer on the probe tack peak force and the aligned mineral retention is not found persuasive because upon a closer reflection on the Examples compared to Comparative Example C, it is quite clear that Comparative Example C utilizes “44 pbw S-8” which is not present in Examples 1-3; however, “S-8” is present in Example 4 in a higher concentration, i.e. 19 pbw S-8, compared to its concentration in Comparative Example C. Thus, the result submitted in Table 2 for the probe tack peak force does not solely depend on the concentration of acrylate copolymer, as argued by Applicant. This is because Example 4, which contained both acrylate copolymer as well as “S-8” showed a higher value for the probe tack peak force compared to Example 3 which contained the very same concentration for acrylate copolymer as compared to Example 4 without having any “S-8” present. Therefore, Table 2 and Examples contradict Applicant’s argument in page 10, which was based on the point that the higher the concentration of acrylate copolymer, the higher the probe tack peak force and the aligned mineral retention after coating. 
It is important to note the original disclosure of the present Application under examination does not define what “S-8” is. Therefore, there is clear ambiguity as to what specifically contributes to the probe tack peak force and aligned mineral retention shown in Table 2. 
It appears that Applicant intend to imply that the reference teaches “monomers”; it is hereby noted that the binder composition of claim 1 is cured and thus no monomers is expected to remain in the final binder in the final article. Therefore, considering the fact that the binder of the reference is cured/hardened, it is not expected to contain any unreacted monomer. Furthermore, a “copolymer” by definition is a polymer of more than one unit or monomer, and Cai clearly teaches a binder composition of more than one type of monomers, one of which is tetrahydrofurfuryl (meth)acrylate and in fact, Cai teaches that a combination of such components can be used (Cai, [0019], see last line of [0019]) and that one or more components having at least 3 (meth)acrylate groups may be used as well (Cai, [0021]). Thus, not only the formation of a copolymer is inevitable, but also the reference renders it obvious to have added an acrylate copolymer, wherein the copolymer is formed of an acrylate such as tetrahydrofurfuryl (meth)acrylate and, at least, one other component(s) listed in paragraph [0019], and thus, the use of more than one (meth)acrylate is disclosed as well (Cai, [0021]). It is important to note that should the use of acrylate copolymer is critical in obtaining the claimed characteristic, the reference renders it obvious. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest the cumulative limitations of claims 3 and 6, cumulative limitations of claims 3 and 7, cumulative limitations of claims 3 and 8, and cumulative limitations of claims 3 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731